department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date ken gig b we liy sdollar_figure og _- tt eo ' ly ' contact person identification_number telephone number employer_identification_number dear sir or madam this is in reference to a letter dated date requesting advance approval of your grant-making procedures under sec_4945 of the internal_revenue_code you are exempt under sec_501 of the code and have been classified as a private_foundation within the meaning of sec_509 in furtherance of your exempt purposes you have established a grant program that will award grants to basketball coaches and their schools under your grant program you will accept applications from basketball coaches after the completion of each basketball season based on overall win ioss record unweighted grade point average of the team and total community service hours of the players your trustee will determine the recipient boys and girls basketball teams and coaches maximum of six once the teams and their coaches are selected ene check is written maximum of dollar_figure to the coach and another to the school - there is no requirement that the selected individuals perform any further activity such as prepare a report attend school etc there is no restriction as to the use to which the individuals may put the grants sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individuals unless such grant satisfies the requirements of sec_4945 revrul_77_380 1977_2_cb_419 holds that grants made by a private_foundation in recognition of past achievement with the funds being unrestricted and not earmarked for subsequent travel or study are not taxable_expenditures within the meaning of sec_4945 of the code your awards to coaches are made at the end of the basketball season and thus are awards for past achievement the selected coaches are not required to perform any further activity such as prepare a report travel or attend school as was the case in revrul_77_380 there are no conditions or requirements to be met subsequent to receiving the awards accordingly your awards for past achievement are for purposes other than stated in sec_4945 and thus are not subject_to advance approval based upon the above we rule that your grants are not taxable_expenditures within the meaning of sec_4945 of the code we are informing the te_ge office of this action please keep a copy of this ruling with your organization's permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely on lool v sock gerald v sack manager exempt_organizations technical group re
